F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                SEP 9 1997
                                      TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 RONALD K. MASON,

                Plaintiff-Appellee,                    Nos. 96-6065, 96-6069,
                Cross-Appellant,                        96-6308 & 96-6323
           v.
 OKLAHOMA TURNPIKE                                   (D.C. No. CIV-93-1836-R)
 AUTHORITY, SAM SCOTT, and
 TERRY YOUNG,

                Defendants-Appellants,
                Cross-Appellees,

 and

 JAMES ORBISON, GILBERT GIBSON,
 MICK LAFEVERS, JIM SCOTT, JOHN
 GIBBS, JAMES BEACH, and ALAN
 FREEMAN,

                Defendants.


                              ORDER AND JUDGMENT*


Before ANDERSON, BALDOCK, and EBEL, Circuit Judges.




       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of Tenth Cir. R. 36.3.
       This matter concerns Plaintiff Ronald Mason’s cross-appeals from district court

judgments entered in his favor and against Defendants Oklahoma Turnpike Authority

(“OTA”), Sam Scott and Terry Young. In Mason v. Oklahoma Turnpike Authority, 115

F.3d 1442 (10th Cir. 1997) (“Mason I”), and Mason v. Oklahoma Turnpike Authority,

Nos. 96-6308, 96-6323 (10th Cir. filed June 11, 1997) (“Mason II”), we fully resolved the

issues raised by Mason’s cross-appeals with respect to the OTA and Sam Scott. We

stayed consideration of the cross-appeals with respect to Terry Young, however, because

Young filed a petition for bankruptcy during the pendency of the cross-appeals. The

United States Bankruptcy Court for the Western District of Oklahoma has now lifted the

automatic stay with respect to those cross-appeals. See In re Francis Arthur Young III,

No. 97-13747 BH (Bankr. W.D. Okla. July 8, 1997). We have requested briefing from

the parties with respect to the effect of the bankruptcy court’s order. The parties have

responded and they all agree that the appeal may now go forward as to Terry Young.

Therefore, we lift the stays imposed in Mason I and Mason II and resolve Mason’s cross-

appeals with respect to Young as follows:



                                       No. 96-6069

       For the same reasons set forth in Mason I with respect to co-defendant Scott, we

REVERSE the portion of the district court’s January 19, 1996, order requiring Mason to

make an election of punitive damages against Young and REMAND the issue for


                                            -2-
reconsideration. On remand, the district court also shall assess against Young an

attorney’s fee reflective of Mason’s success in this cross-appeal and in associated appeal

No. 96-6065. For the reasons set forth in Mason I with respect to Young’s co-defendants,

we AFFIRM in all other respects.*



                                       No. 96-6323

       For the same reasons expressed in Mason II, the August 21, 1996, judgment of the

district court awarding Mason a total of $125,080.73 in attorney’s fees is AFFIRMED as

to Young. We deny Mason’s request for attorney’s fees for work on this cross-appeal and

on associated appeal No. 96-6308.*

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




       *
        The Oklahoma Turnpike Authority has advised the court that “the judgments for
compensatory damages, attorneys fees and costs have been satisfied and the issue of
appellate attorney’s fees has been settled.” However, no formal motion has been made to
the court on this matter, and no other submission on this subject has been made by the
other parties. Accordingly, we do not address the terms of any settlement which may
have been reached, or the effect of the satisfaction of any judgment. Presumably these
matters will be attended to in further proceedings among the parties in the district court
and in the bankruptcy court.

                                           -3-